Citation Nr: 1003820	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  The propriety of the reduction of the 100 percent rating 
for the service-connected residuals of a transplant for 
polycystic kidney disease on May 1, 2003, to include 
entitlement to an increased rating higher than 30 percent.  

2.  Entitlement to Dependents' Education Assistance (DEA 
Chapter 35) benefits.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

In January 2007, the Board remanded this case to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  The February 2003 rating action formally reducing the 100 
percent rating for the service-connected kidney disability 
following surgery for a kidney transplant in 2000 based on 
competent evidence showing no abnormal kidney function was a 
tenable in assigning the minimum applicable rating due to the 
Veteran's failure to timely respond to the notice of proposed 
reduction sent in September 2002.  

2.  As notice of this formal reduction was not sent to the 
Veteran until during March of 2003, the date assigned for the 
reduction should have been no earlier than the first day of 
the month of June 2003, more than 60 days after the 
notification of the formal reduction.  

3.  The service-connected polycystic kidney disease, status 
post transplant is not shown to have been manifested by 
constant albuminuria with some edema, a definite decrease in 
kidney function, or hypertension characterized by diastolic 
pressure predominantly 120 or more after the formal reduction 
of the 100 percent rating assigned initially after the kidney 
transplantation.  

3.  The Veteran currently does not have a service-connected 
disability that is rated as permanent and total for 
compensation purposes.  



CONCLUSIONS OF LAW

1.  Under the applicable regulations, the formal reduction of 
the rating from 100 percent rating to the minimal rating 
applicable for the service-connected residuals of a kidney 
transplant was proper, but should have been made effective on 
June 1, 2003; the criteria for a rating higher than 30 
percent based on impaired renal function for the service-
connected disability at any time following the reduction are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.105, 4.115a, 4.115b, including Diagnostic Code 7531 (2009).  

2.  The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code must be denied 
by operation of law. 38 U.S.C.A. §§ 3501, 3512 (West 2002); 
38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Polycystic Kidney Disease

The Veteran contends that the reduction of the 100 percent 
disability rating to 30 percent, effective on May 1, 2003, 
for service-connected polycystic kidney disease was not 
proper.  The Veteran underwent a cadaveric renal transplant 
in September 2000.  

After developing pain in the right kidney, the Veteran was 
treated with a bilateral nephrectomy in April 2001.  After 
reviewing VA treatment records, the RO proposed the reduction 
to the disability rating in September 2002.  

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e). 

The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id.  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.  

In this case, the notice requirements of 38 C.F.R. § 3.105(e) 
are met.  In its September 2002 rating decision, the RO set 
forth all material facts and reasons for the proposed 
reduction in compensation for the service-connected kidney 
disability from 100 percent to 30 percent.  The rating 
decision informed the Veteran that the proposed reduction in 
rating was based on improvement in the condition and provided 
the Veteran with the applicable facts that existed at the 
time of the decision.  

In addition, this action was tenable in assigning the minimum 
applicable rating for the residuals of the kidney transplant 
based on the competent evidence then of record showing no 
impairment of renal function because the Veteran failed to 
respond in a timely manner to the notification sent to him in 
2002.  

The RO sent a letter dated September 18, 2002, to the 
Veteran's last address of record which advised him of the 
proposed decrease in rating.  

The letter also notified him that the effective date of the 
proposed reduction would be February 1, 2003 and notified him 
that he had 60 days within which to provide evidence that 
would support continuation of his compensation payments at 
their then present level.  

In February 2003, the RO formally reduced the rating, 
effective on May 1, 2003.  However, the RO notified the 
Veteran of this action by letter dated on March 3, 2003.  

In accordance with the provisions of 38 CFR § 3.105(e), the 
reduction in the rating should not have been effective 
earlier than the first day of the month after the month 
during which a period of 60 days had expired following final 
notice being sent to the Veteran.  Thus, under the law, the 
reduction should have been made effective on June 1, 2003.  

On March 31, 2003, the RO received notice from the Veteran 
that he desired a personal hearing.  Although the Veteran 
dated the notice September 24, 2002, VA did not receive the 
request in timely fashion.  

The Veteran also submitted a Notice of Disagreement (NOD) on 
March 31, 2003 that now must be construed as initiating his 
appeal for a rating higher than 30 percent for the service-
connected kidney disability.  

Accordingly, under the appropriate rating criteria, the Board 
will consider whether a rating in excess of 30 percent for 
the service-connected residuals of the kidney transplant due 
to polycystic kidney disease is assignable at any time during 
the course of the appeal.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  The Board finds that staged ratings 
are not appropriate in this case.  

Diagnostic Code 7531 provides for a 100 percent disability 
rating following kidney transplant surgery from the date of 
hospital admission for transplant surgery.  38 C.F.R. § 
4.115b, Diagnostic Code 7531.  

The regulations further provide that a mandatory VA 
examination shall be performed one year following hospital 
discharge and require that any transplant residuals shall be 
evaluated under the renal dysfunction provisions of 38 C.F.R. 
§ 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7531, Note.

Pursuant to 38 C.F.R. § 4.115a, a 30 percent rating is 
assigned when albumin is constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension is at least 10 percent disabling 
under Diagnostic Code 7101.  

A 60 percent disability rating is warranted for renal 
dysfunction characterized by constant albuminuria with some 
edema; or, where there is a definite decrease in kidney 
function; or, where hypertension is at least 40 percent 
disabling under Diagnostic Code 7101 (diastolic pressure 
predominantly 120 or more).  

An 80 percent disability rating is warranted where there is 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

The highest disability rating of 100 percent is warranted 
where the renal dysfunction requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, where BUN is 
more than 80mg%; or, creatinine more than 8mg%; or, where 
there is markedly decreased function of kidney or other organ 
systems, especially cardiovascular.

The Veteran's private nephrologist, submitted a letter in 
October 2002.  He noted that the Veteran had developed type 
II diabetes mellitus, neuropathy and erectile dysfunction 
following the renal transplant.  The Veteran also was noted 
to have severe bouts of depression.  The bilateral 
nephrectomy was noted to be rather significant surgery, and 
the Veteran remained in an immunosuppressed state.  

A VA examination for hypertension was conducted in October 
2003.  The examiner diagnosed hypertension, uncontrolled.  A 
that time, the Veteran was taking Atenolol and Lasix.  Blood 
pressure readings were 126/70, 140/100 (repeat sitting), 
148/94 (lying down), 144/90 (standing).  

The Veteran underwent a VA examination at the 
Hypertension/Nephrology Clinic in March 2005.  The examiner 
noted trace pretibial edema, bilaterally.  

Laboratory testing conducted two weeks prior to the 
examination showed no evidence of proteinuria, pyuria or 
hematuria.  BUN was 16, and creatinine was 1.2.  The examiner 
did not address the severity of the Veteran's hypertension.  

Pursuant to the Board's January 2007 remand, the Veteran 
underwent a VA genitourinary examination in February 2009.  
The examiner noted the Veteran's hypertension was controlled 
with Atenolol.  Blood pressure readings were: 131/78 and 
132/80.  BUN was 16, and creatinine was 1.2.  

The Veteran reported that his kidney function was stable.  
There was mild peripheral edema of the lower extremities.  
His urinalysis was negative for protein, and the level of 
microalbumin was 1.8.  

The Veteran reported that he had lost no time from work in 
the past 12 months due to the kidney condition.  The examiner 
concluded that the kidney condition had no significant 
effects on the Veteran's occupation or his activities of 
daily living.  

The medical evidence shows that the reduction to 30 percent 
was proper.  The evidence did not show renal dysfunction 
characterized by constant albuminuria with some edema, 
definite decrease in kidney function, or diastolic blood 
pressure at 120 or more.  

As indicated, the Veteran continued to suffer from residual 
conditions of the kidney surgeries and immunosuppressive 
therapy.  The RO awarded service connection on a secondary 
basis for these conditions, and the disability evaluations 
for those separately rated conditions are not now on appeal 
before the Board.  
.
The assignment of an extraschedular rating was duly 
considered under 38 C.F.R. 
§ 3.321(b)(1); however, VA regulations mandate that any post 
transplant kidney residuals be evaluated under the schedular 
provisions of 38 C.F.R. § 4.115a.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


DEA Chapter 35 Benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807(a), 21.3021 (2009).  

Because of the reduction in the Veteran's rating for the 
service-connected polycystic kidney disease, the Veteran no 
longer has a 100 percent disability rating.  He had a 
combined disability evaluation of 70 percent from May 1, 2003 
and an 80 percent evaluation from June 24, 2009.  Thus, he 
does not have a permanent total service-connected disability.  

Therefore, the Board must find that the Veteran is not 
eligible for DEA Chapter 35 benefits as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Consequently, his 
claim must be denied.  

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Section 5103(a) specifies the notice that VA shall give to a 
claimant upon receipt of a complete or substantially complete 
application.  See also 38 C.F.R. § 3.159(b).  In a situation 
involving the reduction of a disability rating, however, the 
RO initiates the reduction; the claimant does not apply for a 
rating reduction.  Any required notice in cases of rating 
reduction is satisfied by the notice provided pursuant to 38 
C.F.R. § 3.105(e).  

As discussed, the RO complied with the procedural 
requirements set forth in § 3.105(e).  Therefore, no 
additional Section 5103(a) notice is needed for the 
polycystic kidney disease issue.  

As to the DEA Chapter 35 issue, the law is dispositive.  
There is no additional information or evidence that could be 
obtained to substantiate the claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

As the reduction of the 100 percent rating for the service-
connected residuals of the transplant for polycystic kidney 
disease may not be earlier than June 1, 2003 by operation of 
law, the appeal to this extent is granted.  

An increased rating higher than 30 percent for the service-
connected kidney disability is denied.  

The claim for DEA Chapter 35 benefits must be denied under 
the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


